       0:19-cv-01281-TMC     Date Filed 05/29/20   Entry Number 86    Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                           ROCK HILL DIVISION

Dion Orlando Taylor,                 )
                                     )
                  Plaintiff,         )
                                     )             C/A No. 0:19-1281-TMC
      v.                             )
                                     )                      ORDER
Chaplain Smalls; Sheriff Al Cannon; )
Makayla; Ofc. Krause; Ofc. Connelly; )
and Sgt. Lass,                       )
                                     )
                  Defendants.        )
________________________________)

        Plaintiff Dion Orlando Taylor, proceeding pro se, filed this action seeking

relief pursuant to 42 U.S.C. § 1983. (ECF Nos. 1; 13).1 In accordance with 28

U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.), this matter was

referred to a magistrate judge for all pretrial proceedings. Now before the court is

the Report and Recommendation (“Report”) of the magistrate judge recommending

that this action be dismissed with prejudice for lack of prosecution. (ECF No. 81).

        On January 27, 2020, Defendants filed a motion to dismiss. (ECF No. 69).

Pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), the magistrate judge

entered an order advising Plaintiff that he had thirty-one days to file any material in

opposition to the motion to dismiss and that, if he failed to respond adequately, the



1
    On June 24, 2019, Plaintiff filed an amended complaint. (ECF No. 13).
     0:19-cv-01281-TMC      Date Filed 05/29/20   Entry Number 86     Page 2 of 5




motion to dismiss could be granted, thereby ending his case. (ECF No. 71). On

January 28, 2020, the Roseboro order was sent via United States Mail to Plaintiff at

the address he provided the court. (ECF No. 72). Plaintiff moved for an extension

of time in which to respond to Defendants’ motion to dismiss. (ECF No. 73). The

magistrate judge entered an order granting an extension of time to respond until

March 30, 2020, but again warning Plaintiff that failure to respond could result in

dismissal of this action with prejudice for failure to prosecute. (ECF No. 74). On

February 12, 2020, the magistrate judge’s order was sent via United States Mail to

Plaintiff at the address he provided the court. (ECF No. 76). Finally, Plaintiff’s time

for responding was extended by an additional twenty-one days pursuant to the

court’s Standing Order relating to the public health emergency regarding COVID-

19. (ECF No. 78). On March 31, 2020, notice of the court’s Standing Order was

sent via United States Mail to Plaintiff at the address he provided the court. (ECF

No. 79).

      Despite the extensions of time and notwithstanding the warnings given by the

magistrate judge, Plaintiff failed to respond to Defendants’ motion. As a result, on

April 27, 2020, the magistrate issued a Report recommending that this court dismiss

Plaintiff’s action with prejudice under Rule 41(b) of the Federal Rules of Civil

Procedure for failure to prosecute, and that all pending motions be denied as moot.

(ECF No. 81 at 2). The Report advised Plaintiff of his right to file specific objections


                                           2
     0:19-cv-01281-TMC      Date Filed 05/29/20     Entry Number 86   Page 3 of 5




to the findings, conclusions and recommendations set forth in the Report and warned

him of the consequences of failing to do so. Id. at 3. On April 27, 2020, the Report

was mailed to Plaintiff at the address he provided the court, (ECF No. 82), and has

not been returned as undeliverable. Therefore, Plaintiff is presumed to have received

the Report. Although Plaintiff was advised of his right to file specific objections to

the Report, he has failed to do so. The time for Plaintiff to object to the Report has

now expired , and this matter is ripe for review.

      The magistrate judge makes only a recommendation to the court. The Report

has no presumptive weight and the responsibility to make a final determination in

this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71

(1976). In the absence of objections, this court is not required to provide an

explanation for adopting the Report. See Camby v. Davis, 718 F.2d 198, 199 (4th

Cir. 1983). Rather, “in the absence of a timely filed objection, a district court need

not conduct a de novo review, but instead must only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting Fed. R. Civ. P. 72 advisory committee’s note).

      After a careful and thorough review of the record under the appropriate

standards, as set forth above, the court adopts the Report. (ECF No. 81). It is well

established that a court has the authority to dismiss a case pursuant to Federal Rule


                                          3
     0:19-cv-01281-TMC      Date Filed 05/29/20   Entry Number 86       Page 4 of 5




of Civil Procedure 41(b) for failure to prosecute or failure to comply with orders of

the court. See Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir.1989). “The authority

of a court to dismiss sua sponte for lack of prosecution has generally been considered

an ‘inherent power,’ governed not by rule or statute but by the control necessarily

vested in courts to manage their own affairs so as to achieve the orderly and

expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 630–31

(1962). In considering whether to dismiss an action pursuant to Rule 41(b), the court

should consider four factors:

      (1) the degree of personal responsibility on the part of the plaintiff;

      (2) the amount of prejudice to the defendant caused by the delay;

      (3) the [plaintiff’s history of] proceeding in a dilatory fashion; and

      (4) the effectiveness of sanctions less drastic than dismissal.

Davis v. Williams, 588 F.2d 69, 70 (4th Cir.1978) (internal quotation marks omitted).

These four factors “are not a rigid four-pronged test,” and whether to dismiss

depends on the particular circumstances of the case. Ballard, 882 F.2d at 95. For

example, in Ballard, the court reasoned that “the Magistrate’s explicit warning that

a recommendation of dismissal would result from failure to obey his order” was an

important factor supporting dismissal. See id. at 95–96.

      Having considered the record in light of the applicable factors, the court

concludes that it is appropriate to dismiss this action. Accordingly, the court


                                          4
     0:19-cv-01281-TMC     Date Filed 05/29/20   Entry Number 86   Page 5 of 5




ADOPTS the Report (ECF No. 81) and DISMISSES this action with prejudice for

failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). Any pending

motions are DENIED as moot.

      IT IS SO ORDERED.

                                             s/ Timothy M. Cain
                                             United States District Judge

May 28, 2020
Anderson, South Carolina




                                         5
